DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	It is not clear what constitutes a sub acid.  Clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000230188 (appears on PTO-892).
 	JP teaches a grease composition and a method of preparing the grease (para 0001).  The grease comprises a base oil, Li-based thickener and a polymeric thickener material.  The thickener (Li stearate or Li hydroxystearate) is present in the grease in an amount from 5 to 25 parts by weight (see para 0010; 0015; 0090).  JP prepares the grease by heating the oil, adding the thickener (LiOH and stearic acid) to obtain a solution (160 C), dewatering the solution, and adding additional thickener to the dewatered solution (see para 0019).  JP meets the limitations of the claims other than the differences set forth below.
 	JP does not specifically teach that the step of stirring the dewatered solution added with the thickener supplement.  However, no unobviousness is seen in this difference because it would be reasonable to expect that stirring occurs to mix the dewatered solution with the thickener.
 	With respect to the proportions, a prima facie case of obviousness exists because it would have been obvious to one of ordinary skill in the art to optimize the proportions of the components through routine experimentation for the best results. As to optimization of results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim(s) 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over JP2000230188 in view of EP 700986 (appears on PTO-892).
 	JP has been discussed above.  JP does not specifically teach that the supplemental thickener is polypropylene.  However, EP teaches that high and low molecular weight polypropylene compounds may be used as thickeners (see abstract).
 	It would have been obvious to one of ordinary skill in the art to use polypropylene as a supplemental thickener because JP use a polybutene thickener and to substitute one polyolefin thickener for another polyolefin thickener would have been well within the level of skill of the art. Hence, one skilled in the art would have expected that the polypropylene thickener would perform the same function as the polybutene thickener.
Claim(s) 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over JP2000230188 in view of SU 1395657 (appears on PTO-892).
 	JP has been discussed above.  JP does not specifically teach that the supplemental thickener is ceresin.  However, SU teaches this difference.
 	SU teaches grease thickened with lithium soap and 3-10 % ceresin and additives (see description, first and second paragraph).
 	It would have been obvious to one of ordinary skill in the art to use ceresin as a supplemental thickener because SU teaches that ceresin is compatible with Li soap thickeners, such as those used in JP, and one would expect the ceresin would perform it intended function.
The prior art made of record and not relied upon is cited for teaching the general state of the art and is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        17692765/20221216